Joseph A. Suozzi, J.
Motion to dismiss this article 78 proceeding is denied.
Respondents may serve and file their answer within 10 days after service of a copy of this order. The proceeding may be renoticed by petitioner upon two days ’ notice.
*952This motion is based upon the provisions of subdivision (a) of section 213 of the Civil Service Law, which fixes a time limitation for the commencement of an article 78 CPLR proceeding to review orders of the New York State PERIL In spite of somewhat confusing language, section 212 makes the provisions of section 213 applicable to local governments, i.e., in this case Public Employment Relations Board, of Nassau County. The 30-day limitation contained in section 213 commences to run after service by registered or certified mail of a copy of the order. “ It is the general rule that where a proceeding is provided by statute for review of a determination of a body or officer, provisions tending to limit the time in which a proceeding is to be brought must be strictly observed in order to start the period of limitation running.” (Brachfeld v. Sforza, 114 N. Y. S. 2d 722, 724.) Since there is no evidence here that a copy of the order was served upon petitioner by registered or certified mail, the 30-day period of limitation did not start to run.